

Exhibit 10.3.20




TWENTY-FIRST AMENDMENT TO
REVOLVING CREDIT AND SECURITY AGREEMENT AND LIMITED WAIVER
This TWENTY-FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT AND
LIMITED WAIVER (this “Amendment”) is entered into as of September 8, 2020 by and
among VIRCO MFG. CORPORATION, a Delaware corporation (“VMC”), VIRCO INC., a
Delaware corporation (“Virco”, and together with VMC, “Borrowers” and, each
individually, a “Borrower”), the financial institutions from time to time party
to the Credit Agreement (as defined below) as lenders (collectively, “Lenders”),
and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as administrative agent for Lenders
(PNC, in such capacity, “Agent”), with respect to the following:
RECITALS
WHEREAS, Borrowers, Lenders and Agent have previously entered into that certain
Revolving Credit and Security Agreement, dated as of December 22, 2011 (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”);
WHEREAS, an Event of Default has occurred under Section 10.3(a) of the Credit
Agreement as a result of Borrowers’ failure to maintain a Fixed Charge Coverage
Ratio of the Borrowers of at least 1.10 to 1.00 for the four fiscal quarter
period ended July 31, 2020 as required under Section 6.5(a) of the Credit
Agreement (the “Existing Event of Default”); and
WHEREAS, Borrowers have requested that Lenders and Agent (a) waive the Existing
Event of Default, and (b) amend the Credit Agreement in certain respects, which
Lenders and Agent are willing to do on the terms and subject to the conditions
contained in this Amendment.
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement, the Loan Documents and this Amendment, and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
AGREEMENTS
a.Definitions Incorporated. Initially capitalized terms used but not otherwise
defined in this Amendment have the respective meanings set forth in the Credit
Agreement, as amended hereby.
b.Recitals. The Recitals above are incorporated herein as though set forth in
full and Borrowers stipulate to the accuracy of each of the Recitals.
c.Amendments to the Credit Agreement. The Credit Agreement is hereby amended as
follows:
i.Amendments to Section 1.2 of the Credit Agreement.
1



--------------------------------------------------------------------------------



1.Section 1.2 of the Credit Agreement is hereby amended to add the following new
definitions in the proper alphabetical order:
‘“Twenty-First Amendment’ means the Twenty-First Amendment to Revolving Credit
and Security Agreement and Limited Waiver dated as of September 8, 2020 among
Borrowers, the Lenders party thereto and Agent.”
‘“Twenty-First Amendment Effective Date’ has the meaning specified for such term
in the Twenty-First Amendment.”
2.Section 1.2 of the Credit Agreement is hereby amended to amend and restate in
their entirety the following defined terms:
‘“Alternate Base Rate’ means, for any day, a rate per annum equal to the highest
of (a) the Base Rate in effect on such day, (b) the Federal Funds Open Rate in
effect on such day plus 1/2 of 1% and (c) the Eurodollar Rate for an Interest
period of one month plus 1%, so long as the Eurodollar Rate is offered,
ascertainable and not unlawful. Any change in the Alternate Base Rate (or any
component thereof) shall take effect at the opening of business on the day such
change occurs.”
‘“Applicable Margin’ shall mean, as of any date of determination, the number of
percentage points set forth below opposite the level then in effect, it being
understood that the Applicable Margin for (i) Advances that are Domestic Rate
Loans shall be the percentage set forth under the column “Domestic Rate Loans”
and (ii) Advances that are Eurodollar Rate Loans shall be the percentage set
forth under the column “Eurodollar Rate Loans”:

LevelApplicable Trigger PeriodDomestic Rate LoansEurodollar Rate LoansRevolving
AdvancesEquipment LoansRevolving AdvancesEquipment LoansI
during the Seasonal Overadvance Period
(as defined in Section 2.1(a)(iii))


1.751.252.752.25IIat all other times1.251.252.252.25



“‘Equipment Loan Rate’ shall mean (a) with respect to Equipment Loans that are
Domestic Rate Loans, an interest rate per annum equal to the sum of the
Applicable Margin for Equipment Loans plus the Alternate Base Rate and (b) with
respect to Equipment Loans that are Eurodollar Rate Loans, the sum of the
Applicable Margin for Equipment Loans plus the Eurodollar Rate.”
“‘Eurodollar Alternate Source’ shall have the meaning set forth in the
definition of Eurodollar Rate.”
“‘Eurodollar Rate’ shall mean for any Eurodollar Rate Loan for the then current
Interest Period relating thereto, the interest rate per annum determined by
Agent by dividing (the resulting quotient rounded upwards, if necessary, to the
nearest 1/100th of 1% per
2


134905226_2

--------------------------------------------------------------------------------



annum) (a) the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which U.S. dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source selected by Agent in good faith as an
authorized information vendor for the purpose of displaying rates at which U.S.
dollar deposits are offered by leading banks in the London interbank deposit
market (a “Eurodollar Alternate Source”), at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period as
the London interbank offered rate for U.S. Dollars for an amount comparable to
such Eurodollar Rate Loan and having a borrowing date and a maturity comparable
to such Interest Period (or (x) if there shall at any time, for any reason, no
longer exist a Bloomberg Page BBAM1 (or any substitute page) or any Eurodollar
Alternate Source, a comparable replacement rate determined by Agent at such time
(which determination shall be conclusive absent manifest error), or (y) if the
Eurodollar Rate is unascertainable as set forth in Section 3.8(b), a comparable
replacement rate determined in accordance with Section 3.8(b)), by (b) a number
equal to 1.00 minus the Reserve Percentage; provided, however, that if the
Eurodollar Rate determined as provided above would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate Loan
that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date. Agent shall give reasonably prompt notice
to the Borrowing Agent of the Eurodollar Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.”
ii.New Section 1.5 to the Credit Agreement. The following new Section 1.5 is
added to the Credit Agreement;
“1.5 Eurodollar Notification. Section 3.8(b) of this Agreement provides a
mechanism for determining an alternate rate of interest in the event that the
London interbank offered rate is no longer available or in certain other
circumstances. The Agent does not warrant or accept any responsibility for and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “Eurodollar Rate” or with respect to any alternative or
successor rate thereto, or replacement rate therefor.”
iii.Amendment to Section 2.2X(iii) of the Credit Agreement. The three instances
of the use of the word “LIBOR” contained in Section 2.2X(iii) of the Credit
Agreement are amended and replaced by the word “Eurodollar”.
iv.Amendment to Section 3.8 of the Credit Agreement. Section 3.8 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“3.8 Alternate Rate of Interest.
(a) Interest Rate Inadequate or Unfair. In the event that Agent or any Lender
shall have determined that:
(i) reasonable means do not exist for ascertaining the Eurodollar Rate
applicable pursuant to Section 2.2 hereof for any Interest Period; or
3


134905226_2

--------------------------------------------------------------------------------



(ii) Dollar deposits in the relevant amount and for the relevant maturity are
not available in the London interbank LIBOR market, with respect to an
outstanding Eurodollar Rate Loan, a proposed Eurodollar Rate Loan, or a proposed
conversion of a Domestic Rate Loan into a Eurodollar Rate Loan; or
(iii) the making, maintenance or funding of any Eurodollar Rate Loan has been
made impracticable or unlawful by compliance by Agent or such Lender in good
faith with any Applicable Law or any interpretation or application thereof by
any Governmental Body or with any request or directive of any such Governmental
Body (whether or not having the force of law); or
(iv) the Eurodollar Rate will not adequately and fairly reflect the cost to such
Lender of the establishment or maintenance of any Eurodollar Rate Loan;
then Agent shall give Borrowing Agent prompt written or telephonic notice of
such determination. If such notice is given prior to a Benchmark Replacement
Date (as defined below), (A) any such requested Eurodollar Rate Loan shall be
made as a Domestic Rate Loan, unless Borrowing Agent shall notify Agent no later
than 1:00 p.m. Eastern Standard Time two (2) Business Days prior to the date of
such proposed borrowing, that its request for such borrowing shall be cancelled
or made as an unaffected type of Eurodollar Rate Loan, (B) any Domestic Rate
Loan or Eurodollar Rate Loan which was to have been converted to an affected
type of Eurodollar Rate Loan shall be continued as or converted into a Domestic
Rate Loan, or, if Borrowing Agent shall notify Agent, no later than 1:00 p.m.
Eastern Standard Time two (2) Business Days prior to the proposed conversion,
shall be maintained as an unaffected type of Eurodollar Rate Loan, and (C) any
outstanding affected Eurodollar Rate Loans shall be converted into a Domestic
Rate Loan, or, if Borrowing Agent shall notify Agent, no later than 1:00 p.m.
Eastern Standard Time two (2) Business Days prior to the last Business Day of
the then current Interest Period applicable to such affected Eurodollar Rate
Loan, shall be converted into an unaffected type of Eurodollar Rate Loan, on the
last Business Day of the then current Interest Period for such affected
Eurodollar Rate Loans (or sooner, if any Lender cannot continue to lawfully
maintain such affected Eurodollar Rate Loan). Until such notice has been
withdrawn, Lenders shall have no obligation to make an affected type of
Eurodollar Rate Loan or maintain outstanding affected Eurodollar Rate Loans and
no Borrower shall have the right to convert a Domestic Rate Loan or an
unaffected type of Eurodollar Rate Loan into an affected type of Eurodollar Rate
Loan.
(b) Successor Eurodollar Rate Index.
(i) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
the other Loan Documents, if Agent determines that a Benchmark Transition Event
or an Early Opt-in Event has occurred, Agent and Borrowers may amend this
Agreement to replace the Eurodollar Rate with a Benchmark Replacement; and any
such amendment will become effective at 5:00 p.m. New York City time on the
fifth (5th) Business Day after Agent has provided such proposed amendment to all
Lenders, so long as Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Required Lenders. Until
the Benchmark Replacement is effective, each advance, conversion and renewal of
a Eurodollar Rate Loan will continue to bear interest with reference to the
Eurodollar Rate; provided,
4


134905226_2

--------------------------------------------------------------------------------



however, during a Benchmark Unavailability Period (i) any pending selection of,
conversion to or renewal of a Eurodollar Rate Loan that has not yet gone into
effect shall be deemed to be a selection of, conversion to or renewal of a
Domestic Rate Loan, (ii) all outstanding Eurodollar Rate Loans shall
automatically be converted to Domestic Rate Loans at the expiration of the
existing Interest Period (or sooner, if Agent cannot continue to lawfully
maintain such affected Eurodollar Rate Loan) and (iii) the component of the
Alternate Base Rate based upon the Eurodollar Rate will not be used in any
determination of the Alternate Base Rate.
(ii) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in the other Loan Documents, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.
(iii) Notices; Standards for Decisions and Determinations. Agent will promptly
notify Borrowers and the Lenders of (i) the implementation of any Benchmark
Replacement, (ii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iii) the commencement of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by Agent or Lenders
pursuant to this Section 3.8(b) including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its or
their sole discretion and without consent from any other party hereto, except,
in each case, as expressly required pursuant to this Section 3.8(b).
(iv) Certain Defined Terms. As used in this Section 3.8(b):
(A) “Benchmark Replacement” means the sum of: (1) the alternate benchmark rate
that has been selected by Agent and Borrowers giving due consideration to (x)
any selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (y) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the Eurodollar Rate for U.S. dollar-denominated credit facilities
and (2) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than the Benchmark Replacement Floor,
the Benchmark Replacement will be deemed to be the Benchmark Replacement Floor
for purposes of this Agreement.
(B) “Benchmark Replacement Adjustment” means, with respect to any replacement of
the Eurodollar Rate with an alternate benchmark rate for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by Agent and Borrowers (1) giving due consideration to (x) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the Eurodollar Rate
with the applicable Benchmark Replacement (excluding such spread adjustment) by
the Relevant Governmental Body or (y) any evolving or then-prevailing market
convention for
5


134905226_2

--------------------------------------------------------------------------------



determining a spread adjustment, or method for calculating or determining such
spread adjustment, for such replacement of the Eurodollar Rate for US Dollar
denominated credit facilities at such time and (2) which may also reflect
adjustments to account for (x) the effects of the transition from the Eurodollar
Rate to the Benchmark Replacement and (y) yield- or risk-based differences
between the Eurodollar Rate and the Benchmark Replacement.
(C) “Benchmark Replacement Conforming Changes” means, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that Agent decides may be appropriate
to reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by Agent in a manner substantially consistent
with market practice (or, if Agent decides that adoption of any portion of such
market practice is not administratively feasible or if Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as Agent decides is reasonably necessary in
connection with the administration of this Agreement).
(D) “Benchmark Replacement Date” means the earlier to occur of the following
events with respect to the Eurodollar Rate:
(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (x) the date of the public statement or publication of
information referenced therein and (y) the date on which the administrator of
the Eurodollar Rate permanently or indefinitely ceases to provide the Eurodollar
Rate; or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
(E)  “Benchmark Replacement Floor” means the minimum rate of interest, if any,
specified for the Eurodollar Rate or, if no minimum rate of interest is
specified, zero.
(F) “Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate:
(1) a public statement or publication of information by or on behalf of the
administrator of the Eurodollar Rate announcing that such administrator has
ceased or will cease to provide the Eurodollar Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurodollar Rate;
(2) a public statement or publication of information by a Governmental Body
having jurisdiction over Agent, the regulatory supervisor for the administrator
of the Eurodollar Rate, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for the Eurodollar Rate, a resolution
6


134905226_2

--------------------------------------------------------------------------------



authority with jurisdiction over the administrator for the Eurodollar Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for the Eurodollar Rate, which states that the administrator of
the Eurodollar Rate has ceased or will cease to provide the Eurodollar Rate
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the Eurodollar Rate; or
(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate or a Governmental Body
having jurisdiction over the Agent announcing that the Eurodollar Rate is no
longer representative.
(G) “Benchmark Unavailability Period” means, if a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred with respect to the
Eurodollar Rate and solely to the extent that the Eurodollar Rate has not been
replaced with a Benchmark Replacement, the period (1) beginning at the time that
such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder in
accordance with Section 3.8(b) and (y) ending at the time that a Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder pursuant
to Section 3.8(b).
(H) “Early Opt-in Event” means a determination by Agent that US Dollar
denominated credit facilities being executed at such time, or that include
language similar to that contained in this Section 3.8(b), are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the Eurodollar Rate.
(I) “Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.”
v.Amendment to Section 6.5(b) of the Credit Agreement. Section 6.5(b) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“(b) Fixed Charge Coverage Ratio. Cause to be maintained a Fixed Charge Coverage
Ratio as follows: (i) for the consecutive four fiscal quarter period of
Borrowers ending October 31, 2020, 1.00 to 1.00, and (ii) for each consecutive
four fiscal quarter period of Borrowers ending thereafter, 1.10 to 1.00.”
d.Limited Waiver of Existing Event of Default. Subject to the terms and
conditions set forth herein, the Agent and Lenders waive the Existing Event of
Default. The foregoing waiver is a one-time waiver and applies only to the
specified circumstance and does not modify or otherwise affect the Credit
Parties’ obligations to comply with such provision of the Credit Agreement or
any other provision of the Credit Agreement in any other instance. By virtue of
the waiver in the immediately preceding sentence, the Credit Parties hereby
affirm and agree that no other Event of Default has occurred as a result of the
Existing Event of Default.
e.Conditions Precedent. The obligations of Agent and Lenders hereunder, and this
Amendment, will be effective on the date (the “Twenty-First Amendment Effective
Date”) of
7


134905226_2

--------------------------------------------------------------------------------



satisfaction of each of the following conditions precedent, each in a manner in
form and substance acceptable to Agent:
i.Amendment. Borrowers shall have delivered to Agent an executed original of
this Amendment.
ii.Amendment to Fee Letter. Borrowers shall have delivered to Agent an executed
original of the Amendment to Fee Letter dated the date hereof, and shall have
paid all fees in connection therewith.
iii.Corporate Resolutions. Borrowers shall deliver to Agent copies of
resolutions duly adopted by each Borrower, in form and substance satisfactory to
Agent, authorizing the execution and delivery of the Twenty-First Amendment and
all documents and transactions related thereto, and such resolutions shall be in
full force and effect, duly adopted by the appropriate governing body, and shall
have not been amended, modified or revoked.
iv.Representations and Warranties. The representations and warranties contained
herein and in the Credit Agreement shall be true and correct in all material
respects as of the date hereof as if made on the date hereof, except for such
representations and warranties limited by their terms to a specific date, in
which case each such representation and warranty shall be true and correct in
all material respects as of such specific date;
v.No Default. After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing; and
vi.Other. All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with the transactions contemplated hereby
shall be satisfactory in form and substance to Agent and its counsel.
f.Representations and Warranties. To induce Lenders and Agent to enter into this
Amendment, each Borrower represents and warrants to Lenders and Agent as of the
date hereof as follows:
i.Such Borrower has full power, authority and legal right to enter into this
Amendment and to perform all its respective Obligations hereunder. This
Amendment has been duly executed and delivered by such Borrower and the Credit
Agreement, as amended by this Amendment constitutes the legal, valid and binding
obligation of such Borrower enforceable in accordance with its terms, except as
such enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally. The execution,
delivery and performance of this Amendment (i) are within such Borrower’s
powers, have been duly authorized by all necessary company action, are not in
contravention of law or the terms of such Borrower’s by-laws, certificate of
incorporation, or other applicable documents relating to such Borrower’s
formation or to the conduct of such Borrower’s business or of any material
agreement or undertaking to which such Borrower is a party or by which such
Borrower is bound, (ii) will not conflict with or violate any law or regulation,
or any judgment, order, writ, injunction or decree of any court or Governmental
Body, (iii) will not require the Consent of any Governmental Body or any other
Person, except those Consents which will have been duly obtained, made or
compiled prior to date hereof and which are in full force and effect, and
(iv) will not conflict with, nor result in any breach in any of the provisions
of or constitute a default under or result in the creation of any Lien except
Permitted Encumbrances upon any asset of such Borrower under the
8


134905226_2

--------------------------------------------------------------------------------



provisions of any material agreement, charter document, instrument, by-law or
other instrument to which such Borrower is a party or by which it or its
property is a party or by which it may be bound.
ii.After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement are true and correct in all material respects
except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case each such representation and
warranty is true and correct in all material respects as of such specific date,
and no Default or Event of Default has occurred and is continuing.
g.Reaffirmation. Except as specifically modified by this Amendment, the Credit
Agreement and the other Loan Documents remain in full force and effect in
accordance with their respective terms and are hereby ratified, reaffirmed and
confirmed by Borrowers.
h.Events of Default. Any failure to comply with the terms of this Amendment will
constitute an Event of Default under the Credit Agreement.
i.Integration. This Amendment, together with the Credit Agreement and the Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.
j.Severability. If any part of this Amendment is contrary to, prohibited by, or
deemed invalid under Applicable Laws, such provision shall be inapplicable and
deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given effect so
far as possible.
k.Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Agent or Lenders to amend or otherwise modify any of the
provisions of the Credit Agreement and this Amendment shall have no binding
force or effect until the Twenty-First Amendment Effective Date.
l.Counterparts; Facsimile Signatures. This Amendment may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile or other similar form of electronic transmission (e.g., via .pdf)
shall be deemed to be an original signature hereto.
m.Governing Law. This Amendment is a Loan Document and is governed by the
Applicable Law pertaining in the State of New York, other than those conflict of
law provisions that would defer to the substantive laws of another jurisdiction.
This governing law election has been made by the parties in reliance on, among
other things, Section 5-1401 of the General Obligations Law of the State of New
York, as amended (as and to the extent applicable), and other Applicable Law.
n.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of Borrowers, Lenders, Agent, and all future holders of the Obligations
and their respective successors and assigns, except that no Borrower may assign
or transfer any of its rights or obligations under this Amendment without the
prior written consent of Agent.
o.Attorneys’ Fees; Costs. Borrowers agree to promptly pay, upon written demand,
all reasonable and documented attorneys’ fees and costs incurred in connection
with the negotiation, documentation and execution of this Amendment. If any
legal action or proceeding shall be commenced
9


134905226_2

--------------------------------------------------------------------------------



at any time by any party to this Amendment in connection with its interpretation
or enforcement, the prevailing party or parties in such action or proceeding
shall be entitled to reimbursement of its reasonable attorneys’ fees and costs
in connection therewith, in addition to all other relief to which the prevailing
party or parties may be entitled.
p.Jury Waiver; California Judicial Reference. Without limiting the applicability
of any other provision of the Credit Agreement, the terms of Article XII of the
Credit Agreement, INCLUDING WITHOUT LIMITATION SECTION 12.3 regarding jury trial
waiver and california judicial reference shall apply to this Amendment.
q.Total Agreement. This Amendment, the Credit Agreement, and the other Loan
Documents contain the entire understanding among Borrowers, Lenders and Agent
and supersede all prior agreements and understandings, if any, relating to the
subject matter hereof. Any promises, representations, warranties, or guarantees
not herein contained and hereinafter made have no force and effect unless in
writing, signed by Borrowers’ and Agent’s respective officers. Neither this
Amendment nor any portion or provisions hereof may be changed, modified,
amended, waived, supplemented, discharged, cancelled, or terminated orally or by
any course of dealing, or in any manner other than by an agreement in writing,
signed by the party to be charged. Each Borrower acknowledges that it has been
advised by counsel in connection with the execution of this Amendment and the
other Loan Documents and is not relying upon oral representations or statements
inconsistent with the terms and provisions of this Amendment.
[Signature Pages Follow]


IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.
VIRCO MFG. CORPORATION,
a Delaware corporation, as a Borrower
By: 
Name: 
Title: 
VIRCO INC.,
a Delaware corporation, as a Borrower
By: 
Name: 
Title: 
PNC BANK, NATIONAL ASSOCIATION,
as Lender and as Agent
By: 
Name: 
Title:  
10


134905226_2

--------------------------------------------------------------------------------








image011.jpg [image011.jpg]
September 8, 2020


Virco Mfg. Corporation
2027 Harpers Ways
Torrance, California 90501
Attention: Robert Dose


Virco Inc.
2027 Harpers Ways
Torrance, California 90501
Attention: Robert Dose


Re: Fee Letter (as amended, restated, amended and restated, or otherwise
modified from time to time, the “Fee Letter”) to the Revolving Credit and
Security Agreement, dated as of December 22, 2011, among VIRCO MFG. CORPORATION,
a Delaware corporation, VIRCO INC., a Delaware corporation (together with each
other Person that becomes a party thereto as a borrower pursuant to Section 7.12
of the Credit Agreement, collectively “Borrowers”), the Persons from time to
time party thereto as a guarantor pursuant to Section 7.12 of the Credit
Agreement, the financial institutions that are now or that hereafter become a
party thereto (collectively, “Lenders”) and PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as administrative agent for Lenders (PNC, in such capacity, “Agent”)
(as amended prior to the date hereof and on the date hereof pursuant to the
Seventeenth Amendment and as may be further amended, restated, or otherwise
modified from time to time, the “Credit Agreement”). Initially capitalized terms
used but not defined herein have the respective meanings set forth in the Credit
Agreement.


Ladies and Gentlemen:


        This letter agreement constitutes an amendment, effective as of the
Twenty-First Amendment Effective Date, of the fees under the Fee Letter that
Borrowers have agreed to pay to the Agent in connection with the Credit
Agreement.


In connection with, and in consideration of, the agreements contained in the
Credit Agreement and the Twenty-First Amendment, the Agent’s continued services
as agent, and the Agent’s participation in the credit facilities set forth in
the Credit Agreement, Borrowers hereby agree to the following amendment to the
Fee Letter:


11


134905226_2

--------------------------------------------------------------------------------



(i)Twenty-First Amendment Fee. A new Section 8 of the Fee Letter is hereby added
to read in its entirety as follows and the Fee Letter shall be re-numbered
accordingly:


“8. Twenty-First Amendment Fee. Borrowers shall pay to Agent a non-refundable
extension fee in the amount of $75,000 (the “Twenty-First Amendment Fee”) in
connection with the Twenty-First Amendment (and which fee shall be fully earned
and not refundable in any manner as of the Twenty-First Amendment Effective
Date).


Except as amended hereby, the Fee Letter remains in full force and effect. 


The fees and other consideration to be paid pursuant to the Fee Letter and this
letter are confidential and shall not to be disclosed by any Borrower to any
person or entity. By execution of this letter, the Borrowers agree to pay or
cause to be paid the fees to the Agent as and when due as provided in the Fee
Letter, as amended hereby. This letter may be executed in any number of
counterparts, each of which will be an original and all of which will constitute
one and the same agreement.


[Signature Page Follows]


Very truly yours,


PNC BANK, NATIONAL ASSOCIATION,
as Agent




By:  
Name: 
Title: 


Accepted and agreed to as of the date first set forth above:


VIRCO MFG. CORPORATION,
a Delaware corporation




By: _______________________________
Name: 
Title:  


VIRCO INC.,
a Delaware corporation




By: _______________________________
Name: 
Title:  


12
112482217_2


--------------------------------------------------------------------------------











SECRETARY'S CERTIFICATE
OF
VIRCO MFG. CORPORATION
September 8, 2020
Reference is made to those certain proposed forms of (i) Twenty-First Amendment
to Revolving Credit and Security Agreement and Limited Waiver, to be dated on or
about September 8, 2020, by and among Virco Mfg. Corporation (the “Company”) and
Virco, Inc., as Borrowers, the financial institutions from time to time party
thereto, as Lenders, and PNC Bank, National Association, as administrative agent
for the Lenders (the “Agent”) (the “Twenty-First Amendment”), and (ii) Amendment
to Fee Letter to be dated on or about September 8, 2020 in favor of the Agent
(the “Fee Letter”, together with the Twenty-First Amendment, collectively, the
“Twenty-First Amendment Documents”).
The undersigned hereby certifies that he is the duly elected, qualified, and
acting Secretary of the Company, and that, as such, he is familiar with the
facts herein certified and is duly authorized to certify the same and does
hereby certify, on behalf of the Company and not in his individual capacity as
follows:
1.Attached hereto as Exhibit A is a true and complete copy of the resolutions
duly adopted by the Board of Directors of the Company on September 8, 2020
authorizing the execution, delivery and performance of the Twenty-First
Amendment Documents and the other documents and agreements that the Company will
enter into in connection therewith, the consummation of the transactions
contemplated thereby and the performance of the obligations thereunder. Such
resolutions have not in any way been amended, revoked, rescinded or modified and
have been in full force and effect since their adoption and including the date
hereof and are now in full force and effect.
IN WITNESS WHEREOF, I hereunder subscribe my name effective as of the date first
set forth above.


By: _____________________________
Name:  Robert E. Dose
Title:  Corporate Secretary









--------------------------------------------------------------------------------



EXHIBIT A


RESOLUTIONS OF BOARD OF DIRECTORS OF
VIRCO MFG. CORPORATION


Adopted on September 8, 2020


TWENTY-FIRST AMENDMENT DOCUMENTS TO REVOLVING CREDIT AND SECURITY AGREEMENT
WHEREAS, the Company previously entered into a Revolving Credit and Security
Agreement, dated as of December 22, 2011, by and among the Company, Virco Mfg.
Corporation. (“Virco,” and together with the Company, “Borrowers”), the
financial institutions from time to time party thereto as lenders (collectively,
“Lenders”), and PNC Bank National Association (“PNC”), as administrative agent
for the Lenders (the “Agent”) (as amended, restated or otherwise modified from
time to time, the “Credit Agreement”);
WHEREAS, the Board has reviewed and desires to approve a proposed Twenty-First
Amendment and Limited Waiver to the Credit Agreement to be dated on or about
September __, 2020, by and among the Borrowers, Lenders and Agent and an
Amendment to the Fee Letter with Agent to be dated on or about September 8,
2020, substantially in the forms attached hereto as Appendix A (collectively,
the “Twenty-First Amendment Documents”).
NOW THEREFORE BE IT RESOLVED, that the Twenty-First Amendment Documents are
hereby ratified, adopted, confirmed and approved in all respects as the act and
deed of the Company;
RESOLVED FURTHER, that the proper officers of the Company be, and each of them
hereby is, authorized and directed, for and on behalf of the Company, to execute
and deliver the Twenty-First Amendment Documents and to take such further
actions and execute and deliver such other documents, agreements, certificates
or amendments as each may deem necessary or appropriate to carry out the
purposes and intent of the Twenty-First Amendment Documents;
OMNIBUS RESOLUTION
RESOLVED, that the proper officers of the Company be, and each of them hereby
is, authorized and directed to execute all additional documents, agreements,
certificates or amendments and take whatever action is deemed necessary or
advisable to carry out the purposes and perform the obligations of the Company
as set forth in these resolutions, and all prior actions taken by such officers
in connection herewith are hereby confirmed, ratified and approved in all
respects as the act and deed of the Company.
[End of Resolutions]




Incumbency Page for ADCO Products, Inc.

--------------------------------------------------------------------------------



APPENDIX A


TWENTY-FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT AND LIMITED
WAIVER
and
AMENDMENT TO THE FEE LETTER









ACTION BY UNANIMOUS WRITTEN CONSENT
OF THE
BOARD OF DIRECTORS OF
VIRCO INC.
(a Delaware Corporation)
September 8, 2020
The undersigned, being all the members of the Board of Directors (the “Board”)
of Virco Inc., a Delaware corporation (the “Company”), take the following action
by written consent pursuant to Section 141(f) of the General Corporation Law of
the State of Delaware:


TWENTY-FIRST AMENDMENT DOCUMENTS TO REVOLVING CREDIT AND SECURITY AGREEMENT
WHEREAS, the Company previously entered into a Revolving Credit and Security
Agreement, dated as of December 22, 2011, by and among the Company, Virco Mfg.
Corporation. (“Virco,” and together with the Company, “Borrowers”), the
financial institutions from time to time party thereto as lenders (collectively,
“Lenders”), and PNC Bank National Association (“PNC”), as administrative agent
for the Lenders (the “Agent”) (as amended, restated or otherwise modified from
time to time, the “Credit Agreement”);
WHEREAS, the Board has reviewed and desires to approve a proposed Twenty-First
Amendment and Limited Waiver to the Credit Agreement to be dated on or about
September 8, 2020, by and among the Borrowers, Lenders and Agent and an
Amendment to the Fee Letter with Agent to be dated on or about September 8,
2020, substantially in the forms attached hereto as Appendix A (collectively,
the “Twenty-First Amendment Documents”).
NOW THEREFORE BE IT RESOLVED, that the Twenty-First Amendment Documents are
hereby ratified, adopted, confirmed and approved in all respects as the act and
deed of the Company;
RESOLVED FURTHER, that the proper officers of the Company be, and each of them
hereby is, authorized and directed, for and on behalf of the Company, to execute
and deliver the
Incumbency Page for ADCO Products, Inc.

--------------------------------------------------------------------------------



Twenty-First Amendment Documents and to take such further actions and execute
and deliver such other documents, agreements, certificates or amendments as each
may deem necessary or appropriate to carry out the purposes and intent of the
Twenty-First Amendment Documents;
OMNIBUS RESOLUTION
RESOLVED, that the proper officers of the Company be, and each of them hereby
is, authorized and directed to execute all additional documents, agreements,
certificates or amendments and take whatever action is deemed necessary or
advisable to carry out the purposes and perform the obligations of the Company
as set forth in these resolutions, and all prior actions taken by such officers
in connection herewith are hereby confirmed, ratified and approved in all
respects as the act and deed of the Company.
IN WITNESS WHEREOF, the undersigned have executed this Unanimous Written Consent
as of the date first written above.


             


                   
             Name: Douglas A. Virtue




                   
             Name: Robert A. Virtue




            


Signature Page to Twenty-First Amendment and Limited Waiver [Virco]

--------------------------------------------------------------------------------





Exhibit A
Attached.




Signature Page to Twenty-First Amendment and Limited Waiver [Virco]